DETAILED ACTION

EXAMINER’S COMMENTS
The below Non-Final supersedes the previous one mailed 8/11/2021 as it omitted a 112(b) and a 101 rejection. Please see the detailed rejection below, and note the reply period is being restarted from this action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ”to prioritize the one or more regions of interest based on a similarity measure determined on the basis of at least one of a shape, size, and position of bone structure and at least one corresponding shape, size, and position of soft tissue structure” and ” a progressive filtering and down-sampling process” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
The Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.    In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other "sources" to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Attention mechanism is interpreted as a method to “compute a mask which is used to multiply features”, as explained in Adam Kosiorek( “Attention in Neural Networks and How to Use It” , in IDS submitted on 3/11/2020)

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8 and 20 recite computer-implemented functions including, among other limitations, “progressive filtering and down-sampling”

Applicant(s) is/are respectfully reminded, for computer-implemented functional claims, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
Applicant’s specification does not describe an algorithm that performs the function “progressive filtering” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “the neural network system is arranged to perform a progressive filtering”  in Spec. [0016]. However, such disclosure is merely an assertion, not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed 
Therefore, because an algorithm for the function “progressive filtering” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claims 8 and 20 are rejected for lack of written description.
For purpose of applying art, “progressive filtering and down-sampling” is interpreted as “down-sampling”.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 claims “A computer program product”, which can be computer programs as described in [0023] in instant specification.   However, claim 15 recites “A computer program product according to claim 14”, while claim 14 claims “a non-transitory computer readable medium comprising …”.  
	Claims 16-20 recites the limitations in claim 15, therefore also rejected.
	For purpose of applying art, it is assumed that the computer program product was meant to be the non-transitory computer readable medium instead.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because "computer program product” in claim 15 defines a computer program, embodying functional descriptive material.  However, the claim does not disclose that the computer program product is stored or embodied on a non-transitory computer readable medium and is thus non-statutory for that reason.  The examiner suggests amending the claim to embody the computer program product on “non-transitory computer readable medium” or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 4-12,14, 16-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Patil( US 20180374209, cited from IDS)


receiving first image data representing a first, three-dimensional, medical image (250 in Fig. 5); 
processing the first image data to generate second image data representing a plurality of two-dimensional image channels each corresponding to a different slice of the first medical image(300 in Fig. 5); 
receiving the second image data at a neural network system (302 in Fig. 5); 
applying an attention mechanism at the neural network system to the second image data to generate an attention map representing one or more regions of interest (310 in Fig. 5); and
determining, at least partly on the basis of the attention map, that one or more portions of the second image data represent a bone structure (324 in Fig. 5).

Regarding claim 2, Patil teaches A method according to claim 1, wherein the attention mechanism is arranged to determine, for a plurality of regions of the first medical image, an attention measure indicating a degree of mixture of osseous and non-osseous tissue ([0046], bone probability masks) and to identify the one or more regions of interest based on the attention measure ([0046], a bone mask or volume, that may be used to exclude bone regions from a vascular tree).


Regarding claim 4, Patil teaches A method according to claim 1, further comprising: outputting, from the neural network system, output data indicating the determined one or more portions of the second image data ([0046], a bone mask or volume that may be used to exclude bone regions from a vascular tree).



Regarding claim 6, Patil teaches A method according to claim 1, wherein the neural network system comprises a deep neural network (50 in Fig. 3; 50 in Fig. 4).

Regarding claim 7, Patil teaches A method according to claim 6, wherein the deep neural network comprises one or more convolution neural networks (50 in Fig. 3; 50 in Fig. 4).

Regarding claim 8, Patil teaches A method according to claim 1, wherein the neural network system is arranged to perform a progressive filtering and down-sampling process (260, 280 in Fig. 5) on the second image data.

Regarding claim 9, Patil teaches  A method according to  claim 1, wherein determining that one or more portions of the second image data represent a bone structure comprises: classifying voxels of the three-dimensional medical image as bone or non- bone voxels( 264 in Fig. 5; [0051]-[0053], The SVM feature set 264 constitutes pre-classified data (i.e., bone/non-bone) ).

Claims 10-12 recite the system for the method in claims 1 and 2. Since Patil also teaches a system (Fig. 2), claims 10-12 are also rejected.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Chen (US 20180116620, cited from IDS).
Regarding claim 3, Patil teaches a method according to claim 1.
Patil does not expressly teach wherein the neural network system is arranged to prioritize the one or more regions of interest based on a similarity measure determined on the basis of at least one of a shape, size, and position of bone structure and at least one corresponding shape, size, and position of soft tissue structure.
However, Chen teaches the neural network system is arranged to prioritize ([0031], intensity thresholding) the one or more regions of interest based on a similarity measure ([0037], cross-entropy loss) determined on the basis of at least one of a shape, size, and position of bone structure and at least one corresponding shape, size, and position of soft tissue structure ([0037], positive and negative voxels above the intensity threshold).

One of ordinary skill would have been motivated for such combinations since Chen’s “one unified network (DI2IN) is used to learn both bone segmentation and body landmark detection, where the latter is an auxiliary task, with the goal to improve generalization of learning of the primary task of bone segmentation”( Chen , [0060]).
Claims 13 and 15 recite the system and computer program product for the method in claim 3. Since Patil also teaches a system (Fig. 2) and computer program product (130, 138 in Fig. 2), claims 13, 15 are also rejected.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661                                  

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661